Citation Nr: 9905644	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder including schizophrenia and 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	R.J. Marzullo, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and R. Correa-Grau, M.D.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from March 1971 to March 1974.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 1995, the Board 
remanded this claim for further development.  While in Remand 
status, this case was transferred to the RO in 
St. Petersburg, Florida.

FINDINGS OF FACT

1.  The Board in November 1987 denied service connection for 
a chronic acquired psychiatric disorder including 
schizophrenia and PTSD.  

2.  The additional documentation received since the Board's 
November 1987 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The evidence recently submitted is relevant and 
probative, bears directly and substantially upon the matter 
of the origins of the disability at issue, and is not 
cumulative or redundant when assessed with the other evidence 
of record.  


CONCLUSION OF LAW

The additional evidence, received since the Board's November 
1987 denial of entitlement to service connection for a 
chronic acquired psychiatric disorder including schizophrenia 
and PTSD, constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for that 
disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1131 
(West 1991).  An allowance of service connection requires 
that the facts establish that a particular disease or injury, 
resulting in disability, was incurred in service.  38 C.F.R. 
§ 3.303(a) (1998).  

A decision of the Board is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the case.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (Court) cited Edenfield v. Brown, 
8 Vet. App. 38 (1995), and noted that 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) required that to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO) there must be "new and material presented or secured" 
since the time that the claim was finally disallowed on any 
basis.  Evans, 9 Vet. App. at 283.  

The United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different benefits scheme (the 
Court relied upon the benefits scheme adopted by the SSA).  
The impact of the Hodge decision is that the long-standing 
test adopted by the Court in Colvin and related cases, see 
e.g. Sklar v. Brown, 5 Vet. App. 140, 145 (1993), Robinette 
v. Brown, 8 Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. 
App. 273 (1996), for adjudication of new and material 
evidence cases has been determined to be invalid.  
Specifically, the Federal Circuit has overruled Colvin to the 
extent that, in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case.

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case has been declared invalid.  Thus, the 
standard that remains valid, as cited above, 38 C.F.R. 
§ 3.156(a), requires that in order for the new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In November 1987, the Board denied service connection for a 
chronic acquired psychiatric disorder including schizophrenia 
and PTSD.  The Board noted that the veteran received 
treatment on one occasion during service for complaints of 
nervous problems; that the inservice symptomatology was 
considered acute and transitory and did not represent a 
chronic disability; that a psychosis did not become manifest 
to a degree of 10 percent disabling within the first post 
service year; and that the veteran did not have PTSD.  The 
November 1987 Board decision is the last final decision on 
the issue of service connection for a chronic acquired 
psychiatric disorder including schizophrenia and PTSD.  
Therefore, the Board shall review the evidence of record at 
the time of, and evidence submitted since, that RO decision.  

Evidence associated with the claims file in connection with 
the veteran's claim on appeal included VA and private medical 
records dated in 1991-97 which reflect 
multiple diagnostic impressions and/or assessments of PTSD.  
More significantly, the new evidence received in connection 
with this claim include statements and diagnoses of VA and 
private physicians who related the veteran's psychiatric 
disability to service.  In a statement dated in April 1991, a 
private physician concluded:

After [the veteran's] combat experience 
in Vietnam, this patient developed a 
complicated paranoid delusional complex.  
It started with the onset of the Persian 
Gulf War which came to an end recently.

In my opinion this bizarre reaction in 
this paranoid personality has put in 
motion this recent mental crisis.  This 
has awakened because of previous 
experiences and because of the 
experiences he had in combat in the 
Vietnam War.


The record also includes a February 1995 VA hospital summary.  
The examiner reported that the veteran fit the criteria for a 
PTSD diagnosis.  

A second private physician commented in a statement dated in 
September 1997 that:

When one is to look at the whole spectrum 
of [the veteran's] illness, it is my 
opinion that the onset of his illness was 
in the early 70's after his [Vietnam] 
experience and that his current  
diagnosis of schizophrenia, is definitely 
a maturation of the [PTSD] process and in 
my opinion, therefore it would be a 
direct result of his [Vietnam] 
experience.

The newly submitted evidence includes information not 
previously considered.  While not commenting on the 
reliability, credibility or thoroughness of the submitted 
statements from the physicians, these statements in effect 
indicate that the veteran psychiatric conditions are directly 
related to military service.  The statements, for purposes of 
reopening determinations, are presumed credible because they 
are not inherently incredible or beyond the competence of the 
physicians and the Board find that they are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Therefore, it is concluded that the 
veteran's claim has been effectively reopened. 


ORDER

To the extent that evidence submitted since the November 1987 
Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder, including 
schizophrenia and PTSD, the appeal is granted.


REMAND


Precedent holdings of the Court have provided new guidance 
for the adjudication of claims for service connection for 
PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Cohen v. Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 
9 Vet. App. 389 (1996).  Service connection for PTSD requires 
(1) A current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, 10 Vet. App. at 138 (citing 
38 C.F.R. § 3.304(f)).

With regard to the second element (combat service/stressor 
verification), the record does not reflect that the veteran 
received any awards or decorations for valor, combat 
experience or combat injuries; nor is there any other 
evidence of record that he participated in active combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence which 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 26, 1996).

Although the veteran has provided only vague accounts of his 
alleged stressful experiences, in light of the Court's recent 
precedent holdings cited above, the Board finds that it will 
be necessary for the RO to address the matter of whether 
there is sufficient corroboration of the veteran's stressors.  
On this point, it is noted that in Suozzi, the Court 
expressly held that a veteran need not prove "every detail" 
of an alleged stressor.  Id. at 311.  In Moreau, the Court 
stated that credible supporting evidence of a stressor may be 
obtained from service records or "other sources."  Id. at 
395.

The VA has a duty to assist veterans in the development of 
all facts pertinent to their claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1997).  This includes the 
duty to obtain VA examinations to determine entitlement to 
the benefits sought.  Littke v. Derwinski, 1 Vet.App. 90 
(1991).   The Board finds that there are numerous medical 
reports on file which reflect conflicting diagnoses 
pertaining to the veteran's psychiatric disability.  Various 
physicians have not so definitely indicated that the 
veteran's psychiatric disorder had its origins in service.

Accordingly, in order to ensure proper compliance with law, 
regulations and aforementioned precedent opinions of the 
Court, additional development of the evidentiary record is 
necessary.  


Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inform him that in view of the fact that 
the information that he has provided is 
insufficient to permit meaningful 
research of his alleged stressors, that 
he may submit independent evidence that 
would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the veteran in obtaining such 
evidence, if appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  The RO should provide the veteran an 
opportunity to submit all records of any 
private medical treatment received since 
1997.  Efforts to obtain any records of 
treatment should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  The RO should also obtain all records 
of any VA treatment afforded to the 
veteran since 1997.  

4.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are currently present.  This 
examination, if feasible, should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the veteran.  The claims folder and a 
copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.  A complete 
rationale for all opinions expressed must 
be provided.  In this respect, the 
examiner should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record, 
particularly with respect to the all 
diagnostic impressions of schizophrenia 
and PTSD entered on various VA and 
private medical reports of record.  
Further, for any other psychiatric 
disorder diagnosed, it requested that the 
examiner comment on the etiology of such 
disorder(s) relative to the symptoms of 
situational depression noted during the 
veteran's military service.  If the 
veteran is suffering from a psychotic 
disorder, the examiner based on a review 
of all the records on file, including the 
entries recorded in the service medical 
records, should express an opinion as to 
the approximate date of onset of the 
veteran's psychiatric disorder.  If the 
veteran's psychiatric disorder had its 
inception after service, the psychiatrist 
should indicate the approximate date and 
whether the 


psychiatric symptoms exhibited by the 
veteran during service were simply 
transitory or whether they represented 
the early manifestations of the current 
psychiatric disease. The examiner should 
identify the information on which the 
opinion is based.  The report of 
examination should contain a detailed 
rationale for the medical conclusions 
reached.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.  The report of the 
examination should be associated with the 
claims folder.

5.  The veteran should be given adequate 
notice of this examination and if he 
fails to report for the examination, that 
fact must be noted in the claims folder.  
A copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
associated with the claims folder.

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
requested examination does not include 
adequate responses to the specific 
opinions requested, appropriate 
corrective action is to be implemented, 
including the return of the examination 
report to the examining physician.

7.  After the development requested have 
been completed, the RO should 
readjudicate the claim with 


consideration given to all of the 
evidence of record, and any additional 
medical evidence obtained pursuant to 
this remand.  As this claim has been 
reopened pursuant to the Board's decision 
herein, the RO must accord full merits 
review of the claim.  The readjudication 
of the PTSD claim should include relevant 
discussion and consideration of the law 
and applicable regulations, in particular 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304, within the analytical framework 
provided by the Court in the various 
decisions dealing with the adjudication 
of PTSD claims   The RO should also 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); Falzone v. 
Brown, 8 Vet. App. 398 (1995).  The 
veteran is further advised that he should 
assist the RO in the development of his 
claim and that failure to report to the 
examination or to cooperate in the 
development of his claim could result in 
an adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).


When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
veteran is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

